OPINION

Per Curiam:

We are asked to review the lower court’s exercise of discretion in modifying a divorce decree to change custody of a *615minor child from the father to the mother, and distributing certain items of personal property not theretofore distributed. The record shows that the custody change was pursuant to a stipulation between the father and mother. We have no information upon which to judge the validity of the incidental personal property distribution since the modification proceeding was not reported and the record is otherwise barren in that regard.
Affirmed.